Citation Nr: 0830665	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The veteran had active service from December 1968 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In June 2008, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has tinnitus that is reasonably shown to be 
related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have 
reasonably been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claims for service connection 
for tinnitus.  Therefore, no further development is required 
to comply with the notice or duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2007)], or the regulations implementing it. 

					Factual Findings

The veteran had active service from December 1968 to February 
1970.  The veteran's military occupational specialty was a 
rifleman.  In July 1968, during his pre-induction 
examination, the veteran reported ear trouble.  It was noted 
that an ear wax occlusion was needed, osc running (cerumen) 
was also noted.  Clinical evaluation revealed that the ears 
were normal.  The veteran's neurologic system was also 
reported normal during that examination.  In his March 1970 
separation examination, the veteran's ears and neurologic 
systems were reported normal.  

A February 2007 evaluation by private physician, J.R.E.D., 
noted that the veteran has complained of tinnitus since 
service.  It was noted that the veteran had tinnitus in both 
ears that waxes and wanes in intensity.  

The veteran was afforded a VA compensation and pension 
examination in June 2007.  During this examination, the 
veteran reported exposure to loud noise in service from 
tanks, artillery and mortars with hearing protection.  The 
veteran denied post service recreational and/or occupational 
noise exposure.  The veteran reported an intermittent, 
bilateral, ringing in his ears about twice a week for 5 to 10 
minutes.  He reported that it began in 1971, the etiology was 
noted as unknown.  The VA examiner noted the due to the 
frequency and duration of the ringing in the veteran's ears, 
it was not clinically significant.  

At his June 2008 hearing, the veteran reported exposure to 
constant fire and mortars.  He reported being exposed to fire 
every hour on the hour at pre-designated targets.  He noted 
that they had to wear ear plugs to protect from the blast 
area. 
He reported having tinnitus since service and that he was 
seen several times for ear trouble in 1970 and 1971.  He was 
informed at that time that his ears were clogged up and was 
given medication.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  


        Analysis 

Initially, the Board notes that veteran has alleged 
participation in combat and his DD-214 shows that he was 
awarded the Combat Action Ribbon.  In light of this, the 
veteran is entitled to the provisions set forth in 
38 U.S.C.A. § 1154(b).  Thus, the veteran's claims of noise 
exposure, to include noise from fire, mortars and artillery, 
will be accepted as evidence of what occurred in service 
since it is consistent with the circumstances, conditions or 
hardships of such service.  

The veteran is seeking service connection for tinnitus.  
Having reviewed the evidence pertaining to the veteran's 
claim, the Board has concluded that service connection for 
tinnitus is warranted.  

The evidence shows that the veteran has a current diagnosis 
of bilateral tinnitus.  The veteran testified at his hearing 
that he was exposed to constant weapon fire and mortars 
during service.  The veteran reported a ringing in his ears 
since then.  Although the veteran reported that was treated 
and prescribed medication for his ear trouble on two 
occasions in 1970 and 1971, he maintained that the ringing 
continued from time to time.  The Board finds that the 
evidence supports a finding of a nexus between the noise the 
veteran was exposed to in service and the current tinnitus.  
The Board finds the veteran both competent and credible when 
it comes to the evidence about his exposure to noise during 
service.  A layman is competent to report that he was exposed 
to noise.  The veteran's reports about the frequency and 
duration of the noise exposure during service are persuasive.  
The Board further finds the evidence proffered by the veteran 
about the onset of his tinnitus persuasive.  Although the VA 
examiner noted that due to the frequency and duration of the 
ringing in the veteran's ears, it was not clinically 
significant, the Board will afford more probative value to 
the veteran's statements of in-service incurrence and 
continuity of symptomatology.  In reaching this determination 
the Board is ever mindful of the provisions of 38 U.S.C.A. 
§ 1154.  The veteran has presented competent evidence (his 
testimony) that he had tinnitus during service.  There is no 
basis to refute his testimony.  Accordingly service 
connection for bilateral tinnitus is granted.   


ORDER

Service connection for tinnitus is granted.  


REMAND

With regard to the claim for service connection for bilateral 
hearing loss, a review of the record reveals that in February 
2007, private physician, J.R.E.D., noted that the veteran's 
audiometric testing revealed normal hearing in both ears 
through 1000 hz and a severe drop off to 60 db at 3000 Hz 
bilaterally with an improvement in the higher frequencies.  
J.R.E.D. opined that this was most consistent with noise 
induced hearing loss and given the veteran's history, 
J.R.E.D. inclined that he would relate a significant portion 
of this to the veteran's military experience.  Examination 
revealed that the auditory thresholds at 2000 Hertz in both 
ears was 40 decibels or greater.  

In June 2007, the veteran was afforded a VA compensation and 
pension examination.  The examiner noted that without a C-
file, she could not render an opinion regarding the etiology 
of the veteran's hearing loss without resorting to 
speculation.  In July 2007, the same examiner was asked to 
render an opinion regarding the etiology of the veteran's 
bilateral hearing loss condition.  This time the veteran's 
service medical records were available for review.  The 
examiner noted there was no separation audiogram found in the 
service medical records and that without such it is not 
possible to provide an opinion, other than one based upon 
speculation, concerning the relationship of the veteran's 
hearing loss to his noise exposure while in service.  

The Board is of the opinion that a VA examination with a 
medical opinion is necessary to decide this claim.  An 
examination with an opinion is necessary if the evidence of 
record: (a) contains  competent evidence that the claimant 
has a current  disability, or current symptoms of disability; 
and (b)  establishes that the veteran suffered an event, 
injury, or disease in service; (c) and indicates that the 
claimed  disability or symptoms may be associated with the 
established  event, injury, or disease in service, but (d) 
does not  contain sufficient medical evidence for the 
Secretary of VA  to make a decision on the claim.  See 38 
C.F.R. § 3.159 (c)(4).  The Court has held that the 
requirement that a  disability "may be associated" with 
service is a "low  threshold" requirement.  McLendon v. 
Nicholson, 20 Vet. App.  79, 83 (2006).  Here, the record 
includes the diagnosis of a condition that may be service 
connected (hearing loss), statements from the veteran that 
his hearing loss is related to service and an opinion from a 
private physician attributing the hearing loss to service.  
Although the veteran was afforded a VA compensation and 
pension examination, the examiner rendered an inconclusive 
opinion.  In view of the foregoing, the Board believes that 
another VA examination is warranted by another physician 
knowledgeable in audiology for the purpose of issuing an 
opinion of record to the extent possible.  

With respect to the notification requirements of the VCAA, 
the Board observes that the veteran has not been provided all 
notice required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  On remand, the RO should provide him with a VCAA 
compliant notice letter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess, supra.  

2.  The veteran should be scheduled for a 
VA examination by a different VA examiner 
to ascertain the nature and etiology of 
any current hearing loss.  The claims file 
should be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims  file and examining the veteran, 
the examiner should offer an opinion as to 
whether the veteran has a current 
disability in the form of hearing loss, 
and whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current disability 
is attributable to active service.  A 
detailed rationale for any opinion 
expressed should be furnished.  

3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Robert O'Brien
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


